





Exhibit 10.7
Ixia
Compensation of Named Executive Officers as of December 31, 2016
The executive officers of Ixia (the “Company”) who were named in the Summary
Compensation Table in the Proxy Statement for the Company’s 2016 Annual Meeting
of Shareholders and who were serving as executive officers of the Company on
December 31, 2016 are referred to herein as the “Named Executive Officers.” The
Named Executive Officers are generally “at will” employees and do not have
written or oral employment agreements with the Company except as otherwise noted
below. Set forth below is certain information regarding the compensation of the
Named Executive Officers as of December 31, 2016.
Base Salary
The annual base salaries for the Named Executive Officers as of December 31,
2016 were as follows:
Named Executive Officer
 
Annual Base Salary
as of December 31, 2016
 
 
 
 
 
Bethany Mayer
 
$
690,000
 
President and Chief Executive Officer(1)
 
 
 
 
 
 
 
 
 
Brent Novak
 
 
400,000
 
Chief Financial Officer(2)
 
 
 
 
 
 
 
 
 
Errol Ginsberg
 
 
560,000
 
Chief Innovation Officer(3)
 
 
 
 
 
 
 
 
 
Dennis Cox
 
 
380,000
 
Chief Product Officer
 
 
 
 

            
In connection with her appointment as the Company’s President and Chief
Executive Officer in August 2014, the Company and Ms. Mayer entered into an
employment offer letter agreement. The offer letter agreement is filed as
Exhibit 10.1 to the Company’s Quarterly Report on Form 10-Q filed with the
Securities and Exchange Commission (the “Commission”) on November 7, 2014.
(2)
In connection with his appointment as the Company’s Acting Chief Financial
Officer in August 2014, the Company and Mr. Novak entered into a letter
agreement setting forth certain compensation and benefits payable to Mr. Novak.
The letter agreement is filed as Exhibit 10.1 to the Company’s Current Report on
Form 8-K filed with the Commission on August 5, 2014.

(3)
The Company also typically pays the monthly lease payments and fuel expenses for
a car that is used by Mr. Ginsberg for both business and personal use.



Bonus
As of December 31, 2016, Ms. Mayer and Messrs. Novak, Ginsberg, and Cox were
eligible to participate in the Company’s 2016 Senior Officer Bonus Plan, which
is filed as Exhibit 10.1 to the Company’s Current Report on Form 8-K filed with
the Commission on March 25, 2016.





--------------------------------------------------------------------------------






Equity Incentives
As of December 31, 2016, the Named Executive Officers were eligible to
participate in the Company’s equity-based incentive compensation plans,
including the Company’s:
 
(i)
 
Second Amended and Restated Ixia 2008 Equity Incentive Plan (filed as
Exhibit 10.1 to the Company’s Current Report on Form 8-K filed with the
Commission on June 25, 2013); and
 
(ii)
 
2010 Employee Stock Purchase Plan, as amended (filed as Exhibit 4.2 to the
Company’s Registration Statement on Form S-8 filed with the Commission on August
11, 2011).

Officer Severance Plans
As of December 31, 2016, Ms. Mayer and Messrs. Novak and Cox were eligible to
receive general severance and change in control severance compensation under the
Ixia Officer Severance Plan (As Amended and Restated effective February 12,
2016) (filed as Exhibit 10.2 to the Company’s Quarterly Report on Form 10-Q
filed with the Commission on May 6, 2016), as amended by Amendment No. 1 thereto
dated January 29, 2017 (filed as Exhibit 10.1 to the Company’s Current Report on
Form 8-K filed with the Commission on February 1, 2017).
As of December 31, 2016, Mr. Ginsberg was eligible under certain circumstances
to receive general severance and change in control severance compensation under
the Ixia Officer Severance Plan effective September 1, 20001, as amended by
Amendment No. 1 thereto dated December 31, 20082, Amendment No. 2 thereto dated
March 22, 20113, Amendment No. 3 thereto dated December 21, 20124, and Amendment
No. 4 thereto dated January 29, 20175.


* * *



